Title: From James Madison to George Washington, 21 July 1788
From: Madison, James
To: Washington, George


Dear SirN. York July 21. 1788.
I have deferred writing since my arrival here in the hourly hope of being enabled to communicate the final news from Poughkepsie. By a letter from Hamilton dated the day before yesterday I find that it is equally uncertain when the business will be closed, and what will be its definitive form. The inclosed gazettes state the form which the depending proposition bears. It is not a little strange that the Antifederal party should be reduced to such an expedient, and yet be able to keep their members together in the opposition. Nor is it less strange that the other party, as appears to be the case, should hesitate in deciding that the expedient as effectually keeps the State for the present out of the New Union as the most unqualified rejection could do. The intelligent Citizens here see clearly that this would be its operation and are agitated by the double motives of fœderalism, and a zeal to give this City a fair chance for the first meeting of the new Government.
Congress have deliberated in part on the arrangements for putting the new Machine into operation, but have concluded on nothing but the times for chusing electors &c. Those who wish to make N. York the place of meeting studiously promote delay. Others who are not swayed by this consideration do not urge despatch. They think it would be well to let as many States as possible have an opportunity of deciding on the Constitution: and what is of more consequence, they wish to give opportunities where they can take place for as many elections of State Legislatures as can precede a reasonable time for making the appointments and arrangements referred to them. If there be too great an interval between the acts of Congress on this Subject and the next election or next meeting of a State Legislature, it may afford a pretext for an intermediate summoning of the existing members, who are every where less federal than their successors hereafter to be elected will probably be. This is particularly the case in Maryland, where the antifederal temper of the Executive would render an intermediate and extraordinary meeting of the Assembly of that State the more likely to be called. On my way thro’ Maryland I found such an event to be much feared by the friends and wished by the adversaries of the Constitution. We have no late news from Europe. Nor any thing from N. Carolina. With every sentiment of esteem & attachment I remain Dr. Sir Your Obedt. & Affete. servt.
Js. Madison Jr
